Citation Nr: 0720722	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-24 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for entitlement to service connection for 
a deviated septum and, if so, whether the reopened claim 
should be granted.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from November 1944 to 
July 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

In July 2007, a Deputy Vice Chairman of the Board granted the 
veteran's June 2007 motion to advance his case on the Board's 
docket, pursuant to 38 C.F.R. § 20.900(c) (2006).

In an unappealed August 1946 rating decision, the RO denied 
the veteran's claim for service connection for a deviated 
septum.  That determination was not appealed and, therefore, 
is final, and may not be reopened without evidence deemed to 
be new and material.  The current appeal comes before the 
Board from the RO rating decision of November 2002 that 
determined that new and material evidence was not received to 
reopen the veteran's previously denied claim for service 
connection for a deviated septum.

The Board points out in this regard that it appears the RO, 
in the May 2004 statement of the case, reopened and then 
denied the claim for service connection for a deviated septum 
on the merits.  However, before the Board may reopen a 
previously denied claim, it must conduct an independent 
review of the evidence to determine whether new and material 
evidence has been submitted sufficient to reopen a prior 
final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 
aff'd 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 
F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  
Furthermore, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Consequently, the first issue that must be 
addressed by the Board is whether the previously denied claim 
ought to be reopened.  38 U.S.C.A. § 5108 (West 2002).


FINDINGS OF FACT

1.	In an August 1946 rating decision, the RO denied the 
veteran's claim for service connection for a deviated 
septum on the basis that it apparently existed prior to 
service and was not shown to have been aggravated in 
service.  The veteran was notified of the RO's action 
and did not appeal the determination. 

2.	The evidence added to the record since the RO's August 
1946 rating decision that denied the veteran's claim for 
service connection for a deviated septum is not 
cumulative and redundant, was not previously on file, 
and raises a reasonable possibility of substantiating 
the claim.

3.	Giving the veteran the benefit of the doubt, the 
objective and probative medical evidence of record 
demonstrates that the veteran's deviated septum, 
currently diagnosed as an acquired nasal deformity, 
cannot be dissociated from his active military service.


CONCLUSIONS OF LAW

1.	Evidence received since the August 1946 RO rating 
decision that denied entitlement to service connection 
for a deviated septum is new and material, and the claim 
of entitlement to service connection for a deviated 
septum is reopened.  38 U.S.C.A. §§ 5103-5103A, 5107, 
5108, 7104(b), 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.156(a), 3.303 (2006).

2.	A deviated septum was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1111, 
5103-5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006)).  In 
addition, VA has published regulations to implement many of 
the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2006).

In June 2002, the RO provided the appellant with 
correspondence essentially outlining the duty-to-assist 
requirements of the VCAA.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002) (Board must identify documents which 
meet notice requirements of VCAA).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d. 1328 (Fed. Cir. 2006).  It appears in this case 
that all obtainable evidence identified by the appellant 
relative to his claim has been obtained and associated with 
the claims folder.  The record on appeal is sufficient to 
resolve the matter as to whether the claim should be 
reopened.  As this claim is, in fact, being reopened and 
granted, any potential violation of the Court's recent 
holding in Kent v. Nicholson, 20 Vet. App. 1 (2006) (VCAA 
notice requirements with respect to reopening claims) is 
rendered moot.

II.	New and Material Evidence

The RO, in a decision dated in August 1946, denied the 
veteran's claim of entitlement to service connection for a 
deviated septum.  The RO found at the time that the veteran's 
deviated septum apparently existed prior to service with no 
evidence that it was aggravated in service.  The veteran was 
notified of the determination and did not appeal the RO's 
action; the decision became final based upon the evidence 
then of record.

The evidence of record at the time of the August 1946 RO 
decision that denied service connection for a deviated septum 
included the veteran's service medical records.  When 
examined for entry into service in November 1944, the 
veteran's mouth, nose, and throat, were reported as normal 
and he was found qualified for active service.  When examined 
for discharge in July 1946, a deviated septum was noted.

Also of evidence at the time of the RO's August 1946 rating 
decision was the veteran's original claim for VA benefits 
received in July 1946 on which he reported a "[b]roken nose-
1943 & again in 7-44-very sensitive".  

The August 1946 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  If the Board determines that the 
evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
August 1946 decision which was the previous final 
adjudication that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  See Hodge v. West, 
155 F.3d. 1356 (Fed. Cir. 1998).  Evidence that is solely 
cumulative or repetitious in character will not serve as a 
basis for reconsideration of a previous decision. Moreover, 
the Hodge decision stressed that under the regulation new 
evidence could be material if that evidence provided "a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Hodge, supra, at 1363.

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001. See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in April 2002, the regulations in effect 
since August 29, 2001, are for application.  Nevertheless, to 
whatever extent the new legislation has changed the approach 
to developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

Under the current regulation, new and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(2006). 

As noted, an application to reopen the veteran's claim was 
received by the RO in April 2002.  The evidence added to the 
record since the August 1946 rating that denied the veteran's 
claim includes VA medical records, dated from October 2001 to 
January 2004, and the veteran's written statements in support 
of his claim.

According to an April 2002 VA outpatient ear, nose, and 
throat (ENT) consultation record, the veteran, who was 76 
years old, gave a history of a traumatic nasal deformity 
acquired while on active duty.  On questioning, it appeared 
to the examiner that the veteran said he had a nasal septal 
fracture secondary to a tree branch striking his nose in the 
back of a jeep and underwent a close nasal reduction at that 
time.  Upon examination, a septal deviation anteriorly to the 
left was noted; although the veteran's bony septum appeared 
normal.  The diagnosis was acquired nasal deformity. 

In his March 2003 notice of disagreement, the veteran said 
"it is true that I injured my nose prior to entering 
service" but said he reinjured it in an accident on active 
duty when he also lost teeth that was documented in his 
discharge examination.  In a July 2003 written statement, the 
veteran said he lost the cap on his front tooth when his nose 
was injured.  He said he was struck in the face by a large 
branch while riding in the back of truck, when stationed at 
Bronson Field in Pensacola, Florida, in 1944.

The evidence received since the August 1946 decision consists 
of VA medical records and reports, dated from 2001 to 2004, 
and the veteran's written statements regarding the incident 
in which he injured his nose.  The April 2002 VA ENT record 
includes the veteran's report of being hit by a tree limb in 
service and a diagnosis of an acquired nasal deformity.  That 
evidence is new, and does bear directly on the question of 
whether the veteran has a deviated septum related to active 
military service.  Also having bearing on the matter is the 
Court's holding in Wagner v. Principi, 370 F.3d. 1089 (Fed. 
Cir. 2004) (to the effect that VA must show a lack of 
aggravation by establishing, through clear and unmistakable 
evidence, that there was no increase in disability during 
service or that any increase in disability was due to the 
natural progress of the preexisting condition).  In the 
Board's opinion, this evidence provides a more complete 
picture of the veteran's disability and its origin, and, thus 
is not cumulative or redundant and raises a reasonable 
possibility of substantiating the claim.  As such, it is 
considered new and material and the claim is reopened.

III. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a finding that the increase in disability is 
due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306(a) (2006).  Temporary or 
intermittent flare-ups of a preexisting injury or disease are 
not sufficient to be considered aggravation in service unless 
the underlying condition, as contrasted to symptoms, is 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The law as interpreted under Cotant v. Principi, 17 Vet. App. 
116 (2003), and VAOPGCPREC 3-2003 (July 16, 2003), mandates 
that, to rebut the presumption of sound condition upon entry 
into service under 38 U.S.C.A. § 1111, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  See Wagner v. Principi, supra.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
pre-existing condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court has held that the 
presumption of soundness upon entry into service may not be 
rebutted without "contemporaneous clinical evidence or 
recorded history" in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Subsequently, however, the Court of 
Appeals for the Federal Circuit explained the Miller decision 
by noting that "[n]othing in the court's opinion suggests 
that without such evidence the presumption can never be 
rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might be."  
Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).

In sum, the law as recently interpreted under Cotant v. 
Principi, supra, and VAOPGCPREC 3-2003 (July 16, 2003), 
mandates that, to rebut the presumption of sound condition 
upon entry into service under 38 U.S.C.A. § 1111, VA must now 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.  See Wagner v. 
Principi, 370 F.3d. 1089, 1096 (Fed. Cir. 2004).

The veteran has contended that service connection should be 
granted for a deviated septum.  He has variously indicated 
that he sustained a nose injury prior to entering service.  
However, the competent medical evidence reflects that, when 
examined for entry into service in November 1944, a mouth, 
throat, or nasal abnormality was not noted, nor is there any 
objective medical evidence to rebut the presumption of his 
sound condition upon entry into service under 38 U.S.C.A. § 
1111.  Thus, there is simply no clear and unmistakable 
probative evidence of record to show that the veteran had a 
nasal disorder that existed prior to service.  See Wagner v. 
Principi, supra; see also Vanerson v. West, 12 Vet. App. 254 
(1999) (citing Webster's New World Dictionary 1461 (3rd Coll. 
Ed. 1988) that "unmistakable" means that an item cannot be 
misinterpreted and misunderstood, i.e., it is undebatable).  

Further, while in his 2003 written statements the veteran 
indicated that he injured his nose prior to entering service, 
in April 2002, a VA ENT medical specialist said the veteran 
described an incident in service in which he had a nasal 
fracture after a tree branch struck his nose while he rode in 
the back of jeep and, subsequently, underwent a close nasal 
reduction.  The VA physician did not find the veteran's 
account of his nasal disability inconsistent with the 
circumstances of the times.  The VA ENT physician reported 
that the veteran had a septal deviation anteriorly to the 
left and diagnosed an acquired nasal deformity.

In light of the foregoing, the Board finds that the evidence 
of record is consistent with the veteran's contentions.

Accordingly, in resolving doubt in the veteran's behalf, the 
Board concludes that service connection for a deviated septum 
is in order.  38 U.S.C.A. §§ 1110, 1111, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a deviated septum is 
reopened and granted.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


